                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 1                                                                 EASTERN DISTRICT OF WASHINGTON


 2                                                                   Jul 12, 2019
 3                                                                      SEAN F. MCAVOY, CLERK



 4
 5
 6                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 7
 8 JENNIFER RYDER, individually,                    NO. 2:17-cv-00314-SAB
 9                Plaintiff,
10                vs.                               ORDER RE: DISMISSAL
11 PATHOLOGY ASSOCIATES MEDICAL
12 LABORATORIES LLC, a Washington
13 Limited Liability corporation,
14                Defendant.
15
           Before the Court is the parties’ Stipulated Motion for Dismissal, ECF No.
16
     22. The parties request the Court dismiss the above-captioned matter without an
17
     award of costs or fees to any party. The Court finds good cause to grant the
18
     stipulated motion and dismiss this case.
19
           Accordingly, IT IS HEREBY ORDERED:
20
           1. The parties’ Stipulated Motion for Dismissal, ECF No. 22, is
21
     GRANTED.
22
           2. The above-captioned matter is DISMISSED.
23
           IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
24
     this Order, provide copies to counsel, and close the file.
25
26         DATED this 12th day of July 2019.

27
28
                                                                     Stanley A. Bastian
                                                                  United States District Judge
       ORDER RE: DISMISSAL ^ 1
